DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “further hydrophobic layer is disposed on a portion of the lower surface of the cavity, except for the protruded portion and on a side surface of the cavity, as described in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 20180351534) and in view of Shibata (PG Pub 20070194863).
Considering claim 1, Lee (Figure 2) teaches an acoustic resonator comprising: a substrate (110 + paragraph 0046); an insulation layer (115 + paragraph 0045) disposed on the substrate; a resonating portion disposed on the insulation layer and comprising a first electrode (121), a piezoelectric layer (123) and a second electrode (125 + paragraph 0057) stacked thereon; a cavity (C + paragraph 0045) disposed between the insulation layer and the resonating portion; a hydrophobic layer (130 + paragraph 0111) disposed on an upper surface of the cavity and a surface of the protruded portion.
However, Lee does not teach wherein a protruded portion comprising a plurality of protrusions disposed on a lower surface of the cavity.
Shibata (Figure 2) teaches a protruded portion comprising a plurality of protrusions (24a-24e + paragraph 0032) disposed on a lower surface of the cavity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a protruded portion comprising a plurality of protrusions disposed on a lower surface of the cavity into Lee’s device for the benefit of preventing the resonator portion from getting stuck to the substrate.
Considering claim 2, Shibata (Figure 2) teaches wherein the protruded portion ( 24a-24e + paragraph 0032) is disposed in a central region of the lower surface of the cavity.
Considering claim 3, Shibata (Figure 2) teaches wherein the protruded portion (24a-24e + paragraph 0032) comprises a shape corresponding to the lower surface of the cavity.
Considering claim 4, Shibata (Figure 2) teaches wherein an area occupied by the protruded portion on the lower surface of the cavity is about 40% or more by area (24a-24e + paragraph 0032) and an interval between the plurality of protrusions is about 2 microns to about 20 microns (paragraph 0032).
Considering claim 5, Shibata (Figure 2) teaches wherein a width of the protrusion is 5 micron or less (24a-24e + paragraph 0032).
Considering claim 6, Shibata (Figure 2) teaches wherein a height of the protrusion is 10 to 90% of a thickness of the cavity (24a-24e + paragraph 0032).
Considering claim 7, Shibata (Figure 2) teaches wherein the protrusion has one or more of a cylindrical shape, a polygonal column shape, a truncated conical shape or a truncated polygonal pyramid shape (24a-24e + paragraph 0032).
Considering claim 8, Shibata (Figure 2) teaches wherein the protrusion comprises a wet etch formed cylindrical shape (24b + paragraph 0049).
Considering claim 9, Shibata (Figure 2) teaches the protrusion portion as described above.
However, it does not teach wherein the protrusion portion comprises a wet etch formed cylindrical shape.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the protrusion portion comprises a wet etch formed cylindrical shape, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Considering claim 10, Shibata (Figure 2) teaches the resonating portion as described above.
However, Shibata does not explicitly teach the resonating portion comprises a thickness of less than 1 micron.  It would have been obvious matter of design choice to have the resonator portion comprises a thickness of less than 1 micron, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Considering claim 12, Lee teaches wherein the hydrophobic layer is a monolayer or a self-assembled monolayer (SAM) (paragraph 0012). 
Considering claim 13, Lee teaches wherein the hydrophobic layer comprises a fluorine (F) component (paragraph 0012).
Considering claim 14, Lee teaches wherein the hydrophobic layer further comprises a silicon (Si) component (paragraph 0012).
Considering claim 15, Lee (Figure 2) teaches the resonating portion comprises: a central region (120 + paragraph 0045); an extension region (E + paragraph 0060) in which an insertion layer (170 + paragraph 0060) is disposed below the piezoelectric layer, the extension region extending from the central region in an outward direction wherein the piezoelectric layer comprises: a piezoelectric portion (123 + paragraph 0057) disposed in the central region and a bent portion (1231 + paragraph 0077) disposed in the extension region and extending obliquely in the piezoelectric portion along a shape of the insertion layer.
Considering claim 16, Lee (Figure 2) teaches a substrate (110 + paragraph 0046); an insulation layer (115 + paragraph 0045) disposed on the substrate; a resonating portion disposed on the insulation layer and comprising a first electrode (121), a piezoelectric layer (123) and a second electrode (125 + paragraph 0057) stacked thereon; a cavity (C + paragraph 0045) disposed between the insulation layer and the resonating portion.
However, Lee does not teach a protruded portion comprising a plurality of protrusions disposed on a lower surface of the cavity, wherein an area occupied by the protruded portion on the lower surface of the cavity is about 40% or more by area and wherein an interval between the plurality of protrusions is about 2 microns to about 20 microns.
Shibata (Figure 2) teaches a protruded portion comprising a plurality of protrusions (24a-24e + paragraph 0032) disposed on a lower surface of the cavity, wherein an area occupied by the protruded portion on the lower surface of the cavity is about 40% or more by area (23a-23e + paragraph 0032) and wherein an interval between the plurality of protrusions is about 2 microns to about 20 microns (24a-24e + paragraph 0032).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to a protruded portion comprising a plurality of protrusions disposed on a lower surface of the cavity, wherein an area occupied by the protruded portion on the lower surface of the cavity is about 40% or more by area and wherein an interval between the plurality of protrusions is about 2 microns to about 20 microns into Lee’s device for the benefit of preventing the resonator portion from getting stuck to the substrate.
Considering claim 17, Shibata (Figure 2) teaches wherein the protruded portion (24a-24e + paragraph 0032) is disposed in a central region of the lower surface of the cavity (see Figure 2).
Considering claim 18, Lee (Figure 2) in view of Shibata (Figure 2) teaches a cavity (C + paragraph 0045) disposed on the substrate (110 + paragraph 0046); a resonating portion (120 + paragraph 0045) disposed on the cavity and a protruded portion comprising a plurality of protrusions (24a-24e + paragraph 0032) disposed on a lower surface of the cavity and spaced apart from the resonating portion.
Considering claim 19, Lee (Figure 2) teaches a hydrophobic layer (130 + paragraph 0111) disposed on an upper surface of the cavity and a surface of the protruded portion.
Considering claim 20, Shibata (Figure 2) teaches wherein an area occupied by the protruded portion on the lower surface of the cavity is about 40% or more by area (24a-24e + paragraph 0032) and an interval between the plurality of protrusions is about 2 microns to about 20 microns (paragraph 0032).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Considering claim 11, the prior art does not teach a further hydrophobic layer is disposed on a portion of the lower surface of the cavity, except for the protruded portion and on a side surface of the cavity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN P GORDON/Primary Examiner, Art Unit 2837